

THE SPECTRANETICS CORPORATION
2016 INCENTIVE AWARD PLAN


PERFORMANCE STOCK UNIT GRANT NOTICE


The Spectranetics Corporation, a Delaware corporation (the “Company”), pursuant
to The Spectranetics Corporation 2016 Incentive Award Plan (as it may be amended
from time to time, the “Plan”), hereby grants to the individual listed below
(the “Participant”) the following award of Performance Stock Units (“PSUs”).
This award of PSUs is subject to all of the terms and conditions set forth in
this Grant Notice, in the Performance Stock Unit Terms and Conditions (the
“Terms and Conditions”) attached hereto as Appendix A and Appendix B (the
“Appendices”) (this Grant Notice and the Appendices being collectively referred
to as the “Award Agreement”) and in the Plan, the terms of which are
incorporated herein by reference. All capitalized terms used and not otherwise
defined in this Award Agreement shall have the meanings ascribed to such terms
in the Plan (as it may be amended from time to time) unless the context clearly
indicates otherwise.


Participant:
 
 
Grant Date:
 
 
Target Number of PSUs:
 
 
Performance Period:
 
See Appendix B
Performance Measures:
 
See Appendix B
Vesting and Payout Range:
 
 
Scheduled Vesting Date:
 
See Appendix B
Payment of PSUs:
 
The Company shall pay to the Participant in the form of one share of Stock for
each vested PSU as set forth in Section 4 of the attached Terms and Conditions.
Termination of PSUs:
 
Unvested PSUs are forfeited and terminated to the extent set forth in Section 3
of the attached Terms and Conditions.



By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan and this Award
Agreement. The Participant has reviewed the Award Agreement, including the
Appendices, and the Plan in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Grant Notice and fully understands all
provisions of this Award Agreement and the Plan. In the event that there are any
inconsistencies between the terms of the Plan and the terms of this Award
Agreement, the terms of the Plan shall control. The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under this Award Agreement or the Plan.
IN WITNESS WHEREOF, this Grant Notice has been executed and delivered by the
parties hereto as of the Grant Date first written above.

THE SPECTRANETICS
CORPORATION:
 
 PARTICIPANT:
By:
 
 
Signature:
 
Name:
Robert Fuchs
 
Print Name:
 
Title:
Senior Vice President, Global Human Resources
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





1
    



--------------------------------------------------------------------------------





APPENDIX A
TO PERFORMANCE STOCK UNIT GRANT NOTICE
PERFORMANCE STOCK UNIT TERMS AND CONDITIONS
1.Grant. Pursuant to the Performance Stock Unit Grant Notice (the “Grant
Notice”) and these Performance Stock Unit Terms and Conditions (the “Terms and
Conditions”) attached to the Grant Notice, and which together with this Appendix
A and the Process for Determining Earned PSUs attached hereto as Appendix B
(this Grant Notice and Appendix A and Appendix B being collectively referred to
as the “Award Agreement,”) The Spectranetics Corporation, a Delaware corporation
(the “Company”), has granted to the Participant an award of PSUs under The
Spectranetics Corporation 2016 Incentive Award Plan (as it may be amended from
time to time, the “Plan”), subject to all of the terms and conditions contained
in this Award Agreement and the Plan. All capitalized terms used but not defined
in the Award Agreement shall have the meanings ascribed to such terms in the
Plan unless the context clearly indicates otherwise.
2.PSUs. Each PSU that vests represents the right to receive payment, in
accordance with Section 4 below, in the form of one share of Stock. Unless and
until a PSU vests, the Participant has no right to payment in respect of any
such PSU. Prior to actual payment in respect of any vested PSU, such PSU
represents an unfunded and unsecured contingent obligation of the Company,
payable (if at all) only from the general assets of the Company.
3.Vesting and Termination. The number of PSUs that are earned and eligible to
vest is determined as set forth in this Section 3 or in Appendix B, if
applicable.
3.1    Unearned PSUs. Any PSUs that have not yet been earned as of the end of a
Performance Period or otherwise in the manner provided in Appendix B, if
applicable, will immediately terminate and be forfeited and cancelled without
payment of consideration therefor.


3.2    Voluntary Termination by the Participant or Termination by the Company
for Any Reason. All PSUs that have not yet vested as of the time Participant
ceases to be a Service Provider (a “Termination of Service”) due to voluntary
termination by the Participant (including a voluntary Termination of Service for
Good Reason) or termination by the Company (including involuntary Termination of
Service without Cause) shall thereupon terminate and be forfeited and cancelled
without payment of consideration therefor.


3.3    Termination by Reason of Death or Disability. If the Participant's
Termination of Service occurs by reason of death or Disability prior to the
Scheduled Vesting Date, the Participant, or the Participant's estate, designated
beneficiary or other beneficiary contemplated by the Plan in the event of the
Participant’s death, is entitled to the immediate vesting and payout of the
Target Number of PSUs. Any PSUs that do not vest under the circumstances
described in the preceding sentence are forfeited and cancelled without payment
of consideration therefor.
3.4    Change in Control. If a Change in Control occurs prior to the Scheduled
Vesting Date and prior to the Participant’s Termination of Service, vesting
shall occur in accordance with the provisions of Appendix B.
4.Payment after Vesting; Code Section 409A. The Company shall issue one share of
Stock (in book-entry form or otherwise) in respect of each PSU that vests in
accordance herewith to the Participant (or in the event of the Participant’s
death, to the Participant’s estate, designated beneficiary or other beneficiary
contemplated by the Plan) as soon as practicable following the date on which
such PSU vests. Notwithstanding anything herein to the contrary, no such payment
shall be made to the Participant during the six-month period following the
Participant’s “separation from service” (within the meaning of Section 409A of
the Code) if the Participant is a “specified employee” (within the meaning of
Section 409A of the Code) on the date of such separation from service (as
determined by the Company in accordance with Section 409A of the Code) and the
Company determines that paying such amounts at the time set forth in this
Section 4 would constitute a failure to comply




A-1



--------------------------------------------------------------------------------




with Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first day following
the end of such six-month period, the Company shall pay the Participant the
cumulative amounts that would have otherwise been payable to the Participant
during such six-month period.
5.Tax Withholding. The Company may deduct or withhold, or require the
Participant to remit to the Company, an amount sufficient to satisfy all
applicable federal, state and local taxes (including the Participant’s
employment tax obligations, if any) required by law to be withheld with respect
to any taxable event arising in connection with the PSUs. Without limiting the
generality of Section 14 of the Plan, the Participant may, in satisfaction of
the foregoing requirement, elect to have the Company withhold or cause to be
withheld shares of Stock otherwise issuable in respect of such PSUs having a
Fair Market Value equal to the sums required to be withheld.
6.Rights as Shareholder. Neither the Participant nor any person claiming under
or through the Participant has any of the rights or privileges of a shareholder
of the Company in respect of any shares of Stock that may become deliverable
hereunder unless and until certificates representing such shares of Stock have
been issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered in certificate or book entry form to the Participant
or any person claiming under or through the Participant.
7.Non-Transferability. Neither the PSUs nor any interest or right therein is
liable for the debts, contracts or engagements of the Participant or his or her
successors in interest or subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 7 shall not prevent
transfers by will or by the applicable laws of descent and distribution or
pursuant to a domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder. Upon any attempt by the Participant to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale by the Participant under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby shall immediately become null and void.
8.Distribution of Stock. Notwithstanding anything herein to the contrary, the
Company is not required to issue or deliver any certificates evidencing shares
of Stock pursuant to this Agreement unless and until the Committee has
determined, with advice of counsel, that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to this Agreement are subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. In the event
that any such issuance or delivery is delayed because the Company reasonably
determines that such issuance or delivery will violate Federal securities laws
or other applicable law, such issuance or delivery shall be made at the earliest
date at which the Company reasonably determines that such issuance or delivery
will not cause such violation. The Committee may place legends on any Stock
certificate to reference restrictions applicable to the Stock. In addition to
the terms and conditions provided herein, the Committee may require that the
Participant make such reasonable covenants, agreements, and representations as
the Committee, in its discretion, deems advisable in order to comply with any
such laws, regulations, or requirements. The Committee may require the
Participant to comply with any timing or other restrictions with respect to the
settlement of any PSUs, including a window-period limitation, as may be imposed
in the discretion of the Committee. Notwithstanding any other provision of this
Agreement, unless otherwise determined by the Committee or required by any
applicable law, rule or regulation, the Company shall not deliver to the
Participant any certificates evidencing shares of Stock issued upon settlement
of any PSUs under this Agreement and instead such shares of Stock shall be
recorded in the books of the Company (or, as applicable, its transfer agent or
stock plan




A-2



--------------------------------------------------------------------------------




administrator) and all references herein to certificates shall be deemed to
apply instead to recordation in such books.
9.No Effect on Service Relationship. Nothing in this Agreement or in the Plan
confers upon the Participant any right to serve or continue to serve as an
Employee, Consultant, Independent Director or other service provider of the
Company or any Subsidiary.
10.Severability. In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement, which shall remain in full force and
effect.
11.Tax Consultation. The Participant understands that the Participant may suffer
adverse tax consequences in connection with the PSUs granted pursuant to this
Agreement. The Participant represents that the Participant has consulted with
any tax consultants that the Participant deems advisable in connection with the
PSUs and that the Participant is not relying on the Company for tax advice.
12.Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board.
13.Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Exchange Act and
any and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the PSUs are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
14.Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant becomes subject to
Section 16 of the Exchange Act, the Plan, the PSUs and this Agreement will be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement is deemed
amended to the extent necessary to conform to such applicable exemptive rule.
15.Code Section 409A. Neither the PSUs nor this Agreement is intended to provide
for any deferral of compensation subject to Section 409A of the Code, and,
accordingly, notwithstanding anything to the contrary, the shares of Stock
issuable hereunder in settlement of vested PSUs shall be distributed no later
than the later of: (i) the 15th day of the third month following Participant’s
first taxable year in which the PSUs are no longer subject to a substantial risk
of forfeiture, and (ii) the 15th day of the third month following the first
taxable year of the Company in which the PSUs are no longer subject to
substantial risk of forfeiture, as determined in accordance with Code Section
409A and any Treasury Regulations and other guidance issued thereunder.
Nevertheless, to the extent that the Committee determines that any PSUs may not
be exempt from (or compliant with) Section 409A of the Code, the Committee may
(but shall not be required to) amend this Agreement in a manner intended to
comply with the requirements of Section 409A of the Code or an exemption
therefrom (including amendments with retroactive effect), or take any other
actions as it deems necessary or appropriate to (a) exempt the PSUs from Section
409A of the Code and/or preserve the intended tax treatment of the benefits
provided with respect to the PSUs, or (b) comply with the requirements of
Section 409A of the Code. To the extent applicable, this Agreement shall be
interpreted in accordance with the provisions of Section 409A of the Code.
16.Compensation Recovery Policy. To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board or any committee thereof in




A-3



--------------------------------------------------------------------------------




response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
common stock is then listed. This Agreement may be unilaterally amended by the
Company to comply with any such compensation recovery policy.
17.Adjustments. The Participant acknowledges that the PSUs are subject to
modification and termination in certain events as provided in this Agreement and
Section 15 of the Plan.
18.Notices. Notices required or permitted hereunder must be given in writing and
are deemed effectively given upon personal delivery or upon deposit in the
United States mail by certified mail, with postage and fees prepaid, addressed
to the Participant to his or her address shown in the Company records, and to
the Company at its principal executive office.
19.Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement inures to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer contained herein, this Agreement shall be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.
20.Governing Law. This Agreement is intended to be administered, interpreted and
enforced under the internal laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.
21.Captions. Captions provided herein are for convenience only and are not
intended to serve as a basis for interpretation or construction of this
Agreement.






A-4

